Citation Nr: 0831652	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had honorable active service from April 24, 1967, 
to April 11, 1969.  He had an additional period of service 
from April 25, 1969, to June 7, 1973; however, this latter 
period of service is not recognized for purposes of VA 
benefits as result of a dishonorable discharge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This case was the subject of a May 2008 hearing before the 
undersigned Veterans Law Judge.

Although the RO has found that new and material evidence has 
been received to reopen the veteran's claim (see statement of 
the case dated in July 2007), and denied the reopened claim, 
de novo, the Board of Veterans' Appeals (Board) must make its 
own determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.
 
The reopened claim of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the April 1985 unappealed RO denial 
of the veteran's claim for service connection for PTSD 
relates to a previously unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the April 1985 RO rating decision 
that denied entitlement to service connection for PTSD, which 
was the last final denial with respect to this issue, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim of 
entitlement to service connection for PTSD.  Under these 
circumstances, which are only of benefit to the claim, there 
is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of VA's 
duties to notify and assist under the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Claim Reopened

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

In the present case, the RO denied the veteran's initial 
claim for entitlement to service connection for PTSD in a 
rating decision dated in April 1985.  The RO provided the 
veteran notice of this rating decision and his appellate 
rights in a May 1985 letter, and he did not submit a notice 
of disagreement within one year of notice of the decision.  
As a result, the decision became final, and new and material 
evidence is required to reopen the claim.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a previously 
and finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that claim.  
See 38 U.S.C.A. § 7105(c).  38 C.F.R. § 3.156(a) provides as 
follows:

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

The April 1985 RO rating decision that denied entitlement to 
entitlement to service connection for PTSD was based on the 
absence of evidence in the record at that time to show that 
the veteran had PTSD.

Received since the time of the April 1985 RO rating decision 
are multiple diagnoses of PTSD in VA treatment records, 
including in records of treatment in November 2005, December 
2005, April 2006, May 2006, and July 2006.  The November 2005 
VA psychiatric treatment intake evaluation includes a 
diagnosis of PTSD assessed in the context of the veteran 
providing a history of having seen extensive combat action 
during his first period of service.  His first period of 
service is a period of honorable active service based upon 
which VA compensation benefits may be warranted.  The 
veteran's service department records corroborate the history 
provided by the veteran insofar as they indicate that he was 
in Vietnam during the Tet Counteroffensive.  

The newly received evidence is evidence that relates to a 
previously unestablished fact necessary to substantiate the 
claim (a diagnosis of PTSD, rendered in the context of a 
provided history of a claimed in-service stressor), is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim, and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to 
service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) is reopened.  The veteran's appeal is granted 
to this extent only.


REMAND

The veteran claims entitlement to service connection for 
PTSD, based on claimed combat-related stressors incurred 
during his first period of active service.  See May 2008 
Board hearing transcript (Tr.) at pages 3-4.  At his hearing, 
the veteran described his time, in 1967 and 1968, assigned to 
the 20th Engineers at the Pleiku base camp.  He described 
periods of being stationed at Dak To, Camp Holloway, and Cam 
Inari.  (Tr. at 5-7.)  Numerous service treatment records 
corroborate by stamped notations that the veteran served with 
the 20th Engineering Battalion in Vietnam during his first 
period of service.  A December 30, 1967, service treatment 
entry makes specific reference to the veteran having been in 
Pleiku.  At his Board hearing, the veteran described 
travelling in convoys.  (Tr. at 5-7.)  He described being 
subject to mortar fire and being engaged in combat with the 
enemy at base camp during the Tet Offensive.  (Tr. at 6-7.)  
The veteran's DA Form 20 indicates that the veteran was in 
Vietnam during the Tet Counteroffensive.  Because the 
veteran's descriptions of his service appear consistent with 
the service personnel and service treatment records 
associated with the claims file, the RO should seek 
assistance from the service department in verifying his 
claimed stressors, and any other claimed stressor that, upon 
further development, appears capable of substantiation.  In 
this regard, the veteran's complete service personnel file 
for this first period of service would be useful for purposes 
of establishing the veteran's units and assignments during 
this period of service, to facilitate attempts to corroborate 
the veteran's claimed stressors.  Thereafter, the veteran's 
pertinent stressor information should be forwarded to the U. 
S. Army & Joint Services Records Research Center (JSRRC) for 
corroboration or verification.  See 38 U.S.C.A. 
§ 5103A(c)(1); 38 C.F.R. § 3.304(f).

A March 2006 VA examiner noted that a cryptic entry in a 
February 20, 1973, service treatment record makes reference 
to the veteran having been seen at a mental hygiene 
outpatient clinic, given the diagnosis of "295-syndrome," 
and prescribed psychiatric medication.  In addition, a brief 
March 9, 1973, entry in the service treatment records refers 
to a psychiatric hospitalization from February 22 to March 3, 
1973.  The actual records of treatment and hospitalization 
are not associated with the claims file.  It appears 
therefore that not all relevant records of psychiatric 
treatment and in-service hospitalization have been obtained 
from the service department.  The Board notes that these 
episodes of psychiatric treatment and hospitalization took 
place between one and two months prior to the April 3, 1973, 
motor vehicle accident that appears to have played a large 
part in the veteran's dishonorable discharge from service.  
Efforts to obtain the additional relevant in-service 
psychiatric treatment and hospitalization records would be 
useful in adjudication of the veteran's claim.  See 38 
U.S.C.A. § 5103A(c)(1); 38 C.F.R. § 3.12(b).

At his March 2006 VA examination, the veteran described 
ongoing treatment for the past two years for PTSD and 
attention-deficit hyperactivity disorder (ADHD) with Pam 
Jarvis of the Range Mental Health Center in Virginia, 
Minnesota.  The VA examiner noted that there were no notes 
from contacts with this clinic in the claims file.  The 
veteran's records of treatment and examination at the Range 
Mental Health Center would be useful in adjudication of the 
veteran's claim for service connection for PTSD.  See 38 
U.S.C.A. § 5103A (a)-(c).

The March 2006 VA examiner appears to have based his analysis 
in part on an arguable finding that the veteran had not 
alleged a stressor based on his first period of service in 
Vietnam.  (See March 2006 VA examination report, p. 6.)  If, 
on remand of this matter, any claimed stressor from the 
veteran's first period of service is adequately corroborated, 
another VA examination and opinion, to include whether a 
diagnosis of PTSD as a result of any such stressor, is 
warranted.  See 38 U.S.C.A. § 5103A(d).  

Additionally, the veteran contends that his dishonorable 
discharge from his second period of active service is a 
result of behavior attributable to PTSD incurred as a result 
of active service.  (Tr. at 3-4.)  As noted above, service 
treatment records refer to psychiatric treatment and 
hospitalization during the months just prior to his discharge 
from service.  This treatment and hospitalization took place 
just prior to actions that appear to have resulted in the 
veteran's dishonorable discharge.  Accordingly, future 
adjudication of the veteran's claim should include 
consideration of 38 C.F.R. § 3.12 (Character of discharge), 
to include consideration of 38 C.F.R. § 3.12(b) (discharge or 
release from service under dishonorable conditions is bar to 
payment of benefits unless it is found that the person was 
insane at the time of committing offense causing such 
discharge or unless otherwise specifically provided).  If the 
RO determines that the veteran's claim for service connection 
must be denied based on a finding that his second period of 
service is a bar to VA benefits for disability incurred 
during that period of service pursuant to 38 C.F.R. § 3.12, 
the veteran should be provided an opportunity to appeal that 
determination, including VCAA notice with respect to the 
determination and notice of his appellate rights.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for psychiatric 
disability (including PTSD) from 
approximately late 2003 forward (see March 
2006 VA examination report, page 1).  After 
any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include any 
relevant records of VA treatment for 
psychiatric disability not previously 
obtained, and all records of treatment of 
the veteran at Range Mental Health Center 
in Virginia, Minnesota.

2.  Request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving in 
Vietnam.  In this regard, the veteran 
should be asked to provide, as specifically 
as possible, the dates and places of each 
claimed stressful event, as well as his 
unit assignment at the time of each claimed 
stressor.  The veteran should be advised 
that this information is vital to his claim 
and that failure to provide the requested 
information may result in denial of the 
claim.

3.  Contact all appropriate service records 
depositories to obtain any additional 
service treatment records and service 
personnel records that may be available for 
both of the veteran's periods of service.  

The additional service treatment records 
sought should include records of in-service 
psychiatric treatment and in-service 
hospitalization for both periods of active 
service, and should specifically include 
records of outpatient psychiatric treatment 
in February 1973 and psychiatric 
hospitalization in March 1973 (see service 
treatment records entries dated February 
20, 1973, and March 9, 1973.

The additional service personnel records 
sought should include the veteran's 
complete service personnel file for both of 
his periods of active service, to 
specifically include his first period of 
service assignments.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this context, 
the service department must either provide 
the requested records, or it must provide 
for the record a statement indicating why 
it is reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile.  38 
U.S.C.A. § 5103A(b)(3).

4.  Request the veteran to submit copies 
of all service treatment records and 
service personnel records in his 
possession.

5.  Contact the U. S. Army & Joint Services 
Records Research Center (JSRRC) and any 
other appropriate agency for stressor 
verification.  The information regarding 
the veteran's service (including copies of 
his service personnel records, a listing of 
claimed stressors, and any other records 
relevant to the PTSD claim) should be 
forwarded to JSRRC.  A copy of the 
veteran's May 2008 Board hearing transcript 
should accompany the request, and the JSRRC 
should be referred to pages 5 through 8 of 
that transcript in connection with 
researching the veteran's claimed 
stressors.

At a minimum, unit histories pertaining to 
the 20th Engineering Battalion during the 
veteran's time in Vietnam serving with that 
Battalion must be requested.  

6.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran has a current 
psychiatric disability, to include PTSD, 
that began during service or is related to 
some incident of service.

The RO should inform the examiner of any 
claimed in-service PTSD stressor incident 
deemed to have been corroborated or 
verified.  See 38 C.F.R. § 3.304(f).  If no 
PTSD stressor has been corroborated or 
verified, the VA examiner should be so 
informed.

If the examiner provides a diagnosis of 
PTSD, and the RO has provided a stressor or 
stressors that have been sufficiently 
corroborated or verified, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's PTSD symptoms are linked to any 
such in-service PTSD stressor.  

If the examiner provides a diagnosis in 
addition to, or instead of, PTSD, the 
examiner should describe the nature of any 
resultant psychiatric disability and opine 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any such current 
psychiatric disability began during service 
or was caused or aggravated (chronic 
worsening of underlying condition versus 
temporary flare-up of symptoms) by any 
incident of service.  

The examiner is requested to provide a 
complete rationale for his opinion, as a 
matter of medical probability, based on his 
clinical experience, medical expertise, and 
established medical principals.  

7.  If the RO determines that the veteran's 
claim for service connection must be denied 
based on a finding that his second period 
of service is a bar to VA benefits for 
disability incurred during that period of 
service pursuant to 38 C.F.R. § 3.12, the 
veteran should be provided an opportunity 
to appeal that determination, including 
VCAA notice with respect to the 
determination and notice of his appellate 
rights.

8.  Readjudicate the issue of entitlement 
to service connection for PTSD.  If the 
benefit sought remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


